Citation Nr: 1616491	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-42 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including dementia, depression, and posttraumatic stress disorder (PTSD), to include as due to ischemic heart disease.

2.  Entitlement to a rating in excess of 60 percent for ischemic heart disease.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

The Appellant is represented by:  David Doherty, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's daughter


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He died in September 2015.  The Veteran's surviving spouse has been properly substituted as the Appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

During a February 2015 hearing with the undersigned Veterans Law Judge, the Veteran's attorney raised the issues of entitlement to an effective date prior to April 28, 1992, for the grant of service connection for ischemic heart disease, to include whether the July 2011 rating decision that granted entitlement to service connection for ischemic heart disease and assigned the effective date contains clear and unmistakable error.  This issue has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

As discussed in the Introduction, the Board has determined that a claim of entitlement to an effective date prior to April 28, 1992, for the grant of service connection for ischemic heart disease, to include whether the July 2011 rating decision that granted entitlement to service connection for ischemic heart disease and assigned the effective date contains clear and unmistakable error has been reasonably raised.   This claim has been referred to the AOJ for appropriate action.

The Board finds that the claims are inextricably intertwined with the reasonably raised and referred claim.  Consequently, the Board finds that a remand is required in order for these claims to be contemporaneously considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Additionally, with respect to the claim of entitlement to service connection for an acquired psychiatric disability, to include dementia, depression, and PTSD, to include as secondary to ischemic heart disease, the Veteran was provided a VA examination in September 2013.  The examiner rendered a diagnosis of dementia, not otherwise specified.  The examiner stated that, "not otherwise specified," is used when used to when there is insufficient evidence to establish a specific etiology.  The examiner echoed this statement when she opined as follows:

Current diagnosis of Dementia Not Otherwise Specified is not linked.  There was no specific stressor provided by the [V]eteran.  As noted above, the etiology of the [V]eteran's dementia is unknown at the present time.  He has not yet been seen through neurology for a neurological work-up.

Beyond the conclusory statement that the Veteran's dementia is "not linked," the examiner did not provide an explanation as to whether the Veteran's service-connected ischemic heart disease caused or aggravated his dementia.  Consequently, the Board finds that a remand to obtain another opinion is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must undertake the appropriate actions with respect to the Veteran's reasonably raised claim of entitlement to an effective date prior to April 28, 1992, for the grant of service connection for ischemic heart disease, to include whether the July 2011 rating decision that granted entitlement to service connection for ischemic heart disease and assigned the effective date contains clear and unmistakable error.

2.  Return the claims file to the examiner who conducted the September 2013VA examination, if available, to provide an addendum opinion after review of the claims file.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

The examiner is asked to address whether any acquired psychiatric disability, including depression, dementia, and PTSD, was 

(a) incurred in, due to, or otherwise related to his military service; OR 

(b) caused or aggravated by service-connected ischemic heart disease.

The examiner must provide a complete rationale for any opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claims of entitlement to service connection for an acquired psychiatric disability; including dementia, depression, and PTSD; entitlement to a rating in excess of 60 percent for ischemic heart disease; entitlement to special monthly compensation based on the need for aid and attendance or housebound status; and entitlement to TDIU, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her attorney.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

